Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-34 are currently pending and are examined on the merits herein.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted, however, that the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application is provisional application No. 62,607,392.  Thus, the priority date of the instant invention is December 19, 2017.  

						          IDS

	The information disclosure statement (IDS) submitted on 07/16/20 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 4-33 of copending Application No. 16/772,825 (hereinafter Cheng US Patent Application No. ‘825).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a compound of formula (I) or a stereoisomer, tautomer, or pharmaceutically acceptable salt, or solvate thereof.  The claimed invention and co-pending application Cheng ‘825 are rendered obvious over another as the claimed invention teaches a compound of Formula (I) wherein Y is a 5 membered heteroaryl ring with contains one nitrogen and at least one heteroatom that can be selected from nitrogen whereas Cheng ‘825 teaches similar compounds of formula (I) wherein ring Y is an azine moiety (i.e. 6-membered cyclic ring with at least one nitrogen atom).  While the instant invention recites Y as a 5-compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  Consequently, the compounds of the instant invention are considered homologs.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 16/772,825.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 30 recites the limitation "of the bladder” in claim 31, line 3.  Specifically, the claim contains no earlier recitation or limitation of said term and is unclear as to what element the limitation was making reference. As a result, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Claims 1-34 are rejected under 35 U.S.C. 112, second paragraph,  or 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention (see M.P.E.P 608.01 (k)).  


Claims 1-34 are particularly vague and indefinite given that applicant is claiming that all Q1, Q2, and Q3 are at least N but still recites that the dashed circle denotes optional bonds forming an aromatic ring (in sentences 6-7 of claim 1; in sentence 7 of claim 5; and in sentences 6-7 of claim 16).  Specifically, the examiner maintains that a triazole or a tetrazole for that matter as recited in ring Y must contain double bonds in said rings as they are aromatic moieties.  Since applicant did not define which compound other than the claimed triazole and tetrazole (i.e. for ring Y) can exist without 
As a result of the above inconsistencies, the aforementioned claims are unable to be examined as disclosed given that the scope of the claimed subject matter would not be able to be determined by one of ordinary skill in the art. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for utilizing the compounds of formula (I) as antagonists against the LPA1 receptor, does not reasonably provide enablement for treating a disease, disorder, or condition associated with dysregulation of lysophosphatidic acid receptor 1 (LPA1).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 


[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996). 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,

	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a compound or stereoisomer, a tautomer, or a pharmaceutically acceptable salt or solvate thereof according to ay one of claims 1 to 24, or a pharmaceutical composition as claimed in claim 25 for use in treating a disease, disorder, or condition associated with dysregulation of lysophosphatidic acid receptor 1 (LPA1). The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrates that the compounds of Formula (I) are useful as antagonists of LPA1 receptor, nowhere in the specification did applicant demonstrate actual reduction of disease risk, prevention or prophylaxis of any disease, condition, or disorder associated with LPA1 receptor.  Attention is directed to the specification pg. 28, lines 12-18 (see 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “use of the compounds in the treatment of diseases, disorders, or conditions associated with dysregulation of LPA1 receptor”. While such “treatment” might theoretically be possible for antagonizing LPA1 receptor, as a practical matter it is nearly impossible to achieve prevention of said diseases, disorders, or conditions with the same compound of Formula (I). 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for actual reduction of risk of disease or for preventing any disease subtypes associated with LPA1 receptor dysregulation utilizing said compounds. No reasonably specific guidance is provided 

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed compounds of Formula (I) could be predictably used for the prevention of diseases associated with LPA1 receptor dysregulation as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion
No claims are allowed.

The examiner further contends that the closest prior art is Tellew et al. (WO 2012/138648 A1, cited by applicant and filed on an IDS 1449) who teach compounds of formula (I) for modulating the activity of LPA receptors.  While the compound of Formula (I) of Tellew et al. encompasses R1 as COOH, ring B as a cycloalkane, no O, ring with Z2 wherein Z2 is C or N and Z1 as H, LZ is recited as amine carboxy.  The instant invention however recites the use of an alkylamine or alkoxy or amine or oxy in the same position and therefore does not render obvious the instant invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/

Primary Examiner, Art Unit 1627                                                                                                                                                                                             

09/11/2021